Title: From George Washington to Charles IV of Spain, 5 June 1794
From: Washington, George
To: Charles IV of Spain


               
                  Great & good Friend
                  [Philadelphia, 5 June 1794]
               
               I have made choice of William Short, who until his late Mission to the Court of Your Majesty, hath for some time past resided at the Hague in quality of Minister of the United States of America, near their High Mightinesses the States General of the United Netherlands, now to reside near Your Majesty in quality of Minister of the United States of America.  He is well apprized of the friendship which our Republic bears to Your Majesty & of our desire to cultivate the Harmony & good Correspondence, so happily subsisting between us. From a knowlege of his Fidelity, Probity & good Conduct, I have entire confidence that he will render himself acceptable to Your Majesty & give effect to our desire of preserving & advancing on all occasions the Interest & Happiness of the two Nations. I beseech Your Majesty therefore to give full credence to whatever he shall say on the part of the
                  
                  United States, & most of all when he shall assure Your Majesty of their Friendship & Wishes for Your Majesty’s prosperity: And I pray God to have Your Majesty in his safe & holy keeping. Written at Philadelphia this fifth day of June in the year 1794.
               
                  Go: Washington
                  By the President of the United States of AmericaEdm. Randolph secretary of State
               
            